CHARLES J. SCHUCK, Judge.
Claimant, Jacob F. Bennett, was permanently injured by a dynamite explosion on March 20, 1934, while working for the state road commission in Nicholas county, West Virginia, and this court at its January term, 1943, in an opinion rendered by The Honorable Walter M. Elswick, one of the judges of the said court, held that claimant had been injured through no fault of his and without any negligence whatever on his part, and was therefore entitled to an award. Accordingly, as shown by the records of this court, an award of $1,248.00 was made for the biennium 1943-1945, payable at the rate of $52.00 per month.
The Legislature had on previous occasions made appropriations to pay the claim of said claimant for a period from June 30, 1935 to 1941.
The state road commission was not a subscriber to the workmen’s compensation fund at the time claimant was injured. It has been the apparent policy of the Legislature to award compensation to claimant in the nature of payments similar to those payable by the workmen’s compensation commission. The claimant in this case has expressed his desire to receive compensation in this manner rather than to receive a lump-sum award. His reason for this is prompted by his inability to attend to *6any business affairs due to deranged mental condition caused by the explosion.
By reason of the specification that the amount was to be paid claimant at the rate of $52.00 per month, beginning January 1, 1943, but specifying further that it was for the “Biennium” which did not begin until July 1, 1943, there was a period of six months for which no payments were made to claimant. The road commission now recommends that the sum of $312.00 be paid to claimant to compensate him for the six months period, viz: from January 1, 1943 to July 1, 1943, not covered by the award of February 10, 1943, in re claim No. 223, 1 Ct. Claims (W. Va.) 108, and the said recommendation is concurred in by the office of the attorney general of the state of West Virginia.
In- view of the evidence heretofore submitted, and the decision heretofore referrd to and renderd by this court, as well as the expressed desire of claimant to have compensation páid in monthly instalments, we recommend an award of three hundred and twelve dollars ($312.00) for the said period from January 1, 1943 to July 1, 1943, during which no payments had been made and during which time, to such payments,- as shown by the evidence heretofore taken and the recommendation of the state road commission, concurred in by the attorney general's office, claimant was entitled.
An award of three hundred and twelve dollars ($312.00) is accordingly made.